Citation Nr: 9921494	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, residual type, prior to May 27, 1997.

2.  Entitlement to a current increased evaluation for 
schizophrenia, residual type, subsequent to May 27, 1997, 
evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1974.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied an evaluation higher than 10 percent for the 
veteran's neuropsychiatric disability.  In March 1995, the Board 
remanded that issue to the RO for further development.  
Thereafter, the veteran's disability rating was increased to 50 
percent by a rating decision dated in March 1999.  The RO 
assigned an effective date of May 27, 1997.  It was held that 
this was the date of evidence showing an increase.  As a result 
of this action, and as set forth below, the Board has 
recharacterized the issues as set forth on the title page.

The United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans Claims 
Court) has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 
1 Vet. App. 160 (1991).  Consequently, as the appellant has not 
withdrawn the appeal, the issue of an increased evaluation above 
the current 50 percent remains in appellate status. 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an equitable 
disposition of the veteran's claims.

2.  Prior to May 27, 1997, the veteran's schizophrenia produced 
considerable social and industrial impairment as demonstrated by 
the objective evidence of record, but not severe social and 
industrial impairment.

3.  The veteran's service-connected schizophrenia currently 
produces reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships, but no more.

4.  The veteran is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal ideations, 
obsessional rituals, illogical, obscure, or irrelevant speech, 
near continuous panic attacks, an inability to function 
independently, or disorientation due to a service-connected 
schizophrenia disability.  


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the criteria 
for an evaluation of 50 percent, but no more, for schizophrenia, 
residual type, prior to May 27, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 
4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9205 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9205, 9440 (1998).

2.  The criteria for a schedular evaluation in excess of 50 
percent for schizophrenia, residual type, subsequent to May 27, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, DCs 9205, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented claims that are 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already been 
sought, are available.  The Board accordingly finds that the duty 
to assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(1998).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. Part 4 (1998).  However, the Board will consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998). 

Historically, the veteran was granted entitlement to service 
connection for chronic, undifferentiated schizophrenia by rating 
decision dated in November 1975.  He has been granted several 
periods of a temporary total rating over the years based on 
psychiatric hospitalizations.  In September 1990, the veteran 
filed his current claim for an increased rating.  Although 
initially denied, the RO subsequently increased the veteran's 
disability rating to 50 percent effective May 27, 1997, by rating 
decision dated in March 1999.  

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was 
amended effective November 7, 1996.  See 61 Fed. Reg. 52,695 
(Oct. 8, 1996).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the appellant than the prior 
regulation, and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the pertinent 
regulations is more or less favorable to the veteran, if indeed 
the differences between the two versions are substantive when 
applied to the veteran's individual case.  Accordingly, the Board 
will adjudicate the veteran's claim pursuant to the regulations 
in effect at the time applicable. 

Under the old regulations, in effect until November 6, 1996, a 
noncompensable evaluation was assigned for psychosis in full 
remission.  A 10 percent disability rating was assigned for mild 
impairment of social and industrial adaptability.  Definite 
impairment of social and industrial adaptability warranted a 30 
percent evaluation.  A 50 percent evaluation was warranted for 
schizophrenia with considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation required lesser 
symptomatology than a 100 percent evaluation, such as to produce 
severe impairment of social and industrial adaptability.  
Finally, a 100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, DC 9205 (1996).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the criterion 
for a 10 percent evaluation, was defined as "of moderate strength 
or intensity, and as applied to disease, not severe or 
dangerous."  Definite, the criterion for a 30 percent rating, was 
construed quantitatively to mean "distinct, unambiguous, and 
moderately large in degree," and considerable, the criterion for 
a 50 percent evaluation, was defined as "rather large in extent 
or degree."  Id.  In addition, the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas, the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for its 
decision.  See Hood v. Brown, 4 Vet. App. 301 (1993).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it affected 
social and industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work and 
decrease in work efficiency.  Great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination; the objective findings and 
the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).  The principle of social 
and industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions which 
affected economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and considered 
by the RO), a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
with symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for schizophrenia with occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9400 (1998).

A 50 percent evaluation will be assigned for schizophrenia which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and social 
impairment is present with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In an April 1991 VA examination report, the veteran related a 
long history of alcohol abuse and drug addiction, and had been in 
prison for about five years and was on parole.  He was HIV 
positive, single, and lived with his mother.  He denied alcohol 
or drug use and had been in the methadone program but was no 
longer participating.  He was on no psychiatric medications.  
Mental status examination revealed that the veteran was casually 
dressed, not very clean, talked freely, monotonous, quite 
verborrheic but was in contact with reality.  His conversation 
was coherent and relevant and a lot of referential ideation was 
felt.  He was not delusional, and there was no evidence of active 
hallucination.  A strong manipulative attitude was observed.  He 
was oriented times three, memory was preserved, retention and 
recall were good, and he talked a lot about the past but it was 
difficult to understand his reality.  He also mentioned a lot of 
religious observations but was not considered to be out of 
contact.  There were no signs of depression, no suicidal 
ruminations, and his judgment was preserved.  The final diagnoses 
included schizophrenia, residual type, substance abuse disorder, 
and he was HIV positive.  His highest level of adaptive 
functioning for the year was "very poor."

The veteran was hospitalized from April to May 1991 for chronic 
residual schizophrenia.  He complained of insomnia, sadness, and 
active hallucinations.  He responded well to therapy and was 
discharged.  In a January 1992 VA examination report for pension 
purposes, the veteran noted several medical problems and a 
history of drug and alcohol abuse but denied current use.  He was 
alert and oriented time three and was in no distress.  No 
psychiatric disabilities were noted.  The final diagnoses 
included history of substance abuse disorder. 

In October 1991, the veteran was hospitalized for symptoms of 
anxiety, sadness, sensation of hearing voices, and weight loss.  
He denied use of illicit drugs.  Mental status examination 
revealed that he was alert, logical, with ideas of reference and 
persecution, anxious, depressed, and oriented.  His GAF was 
reported at 60 (with a range of 60-51 indicated as moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning).  The final diagnoses included schizophrenia, 
residual type, and antisocial personality traits.  

In June 1992, the veteran was referred for a psychiatric 
evaluation but left without being examined after being sent for a 
urine toxicology sample because he appeared to be under the 
influence of substances.  He failed to report for VA examinations 
in November 1992 and February 1993.  Outpatient treatment records 
show that he sought treatment for a variety of medical problems 
in 1995 and 1996.  Further, he was treated for on-going 
complaints of anxiety and insomnia.  He was also noted to be 
incarcerated for a period of time in 1996.  In November 1996, the 
psychiatric regulations were changed.  

In an unannounced social and industrial field survey conducted in 
May 1997, the veteran was noted not to be home and later failed 
to keep an appointment with the social worker.  Three neighbors 
were interviewed and reported that the veteran was out of the 
house every day sometimes alone and sometimes with others.  They 
noted that he did not clean the house or the yard and at times it 
looked dirty.  They remarked that the veteran either used drugs 
or was associated with persons that used them.  He had asked a 
neighbor for money and had sold most of the furniture.  They 
reflected that he seldom talked with the neighbors.  The social 
worker noted that the house was in bad condition on the outside, 
had not been painted in years, and there were old objects and 
pieces of concrete debris in the yard.

In a May 1997 VA mental disorders examination report, it was 
noted that the veteran had complied rather irregularly with his 
treatment.  He had apparently either canceled or failed to report 
to many appointments, and the social survey was noted to be self-
explanatory.  Medications include Valium and Desyrel.  He was 
been incarcerated from 1986 to 1989 for robbery and later for two 
months but was later released when no charges were filed.  He 
noted a history of multiple drug use, including heroine, cocaine, 
and cannabis, and alleged to be in remission since 1987.  He was 
living alone and denied having a formal job.  He denied working 
in the roofing business as identified in his file.  He complained 
of depression, weight loss, dizziness, weakness, lack of sleep, 
and tried to avoid any kind of problems with others.  

Mental status examination showed that the veteran was well 
developed, thin, and looked physically wasted.  He was in contact 
with reality and his responses were relevant and coherent.  He 
was not delusional, and had no hallucinations, or suicidal or 
homicidal feelings but reported feeling depressed, physically 
deteriorating, weak, losing weight, and avoiding others.  Affect 
was somewhat inappropriate, and mood was depressed.  He was 
oriented in person, place, and time, memory was preserved, 
intellectual functioning was maintained, judgment was fair, and 
insight was poor.  A urine toxicology was negative for cocaine, 
cannabis, and opiates.  The final diagnoses included 
schizophrenia, residual type with depression, substance abuse in 
apparent remission, antisocial personality features, and his GAF 
was reported at 55, representing a moderate impairment in terms 
of his relationship to others and his capacity to maintain a 
gainful employment.

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported objective 
findings and subjective complaints, the Board is of the opinion 
that a 50 percent evaluation, but no more, for schizophrenia is 
warranted for the entire period under appeal.  First, the Board 
finds that a 50 percent evaluation is warranted for the period 
prior to November 7, 1996, on the basis that the veteran 
exhibited considerable impairment of social and industrial 
adaptability.  Specifically, he was hospitalized on two occasions 
in 1991 and, although he failed to report for subsequent VA 
examinations, it appears that he may have been incarcerated 
during some of that time.  

Further, the April 1991 VA examination report showed that the 
veteran was monotonous, verborrheic, had referential ideation, 
and talked about the past.  In addition, the examiner noted that 
the veteran's adaptive functioning for the year was "very 
poor."  Accordingly, the Board finds that, prior to November 
1996, the veteran's psychotic symptoms were of such severity and 
persistence that the overall picture constitutes a rating 
consistent with considerable impairment of social and industrial 
adaptability.   

However, there is no evidence that the veteran's symptoms were 
consistent to support a finding of severe impairment of social 
and industrial adaptability warranting a 70 percent evaluation 
prior to November 1996.  Specifically, although there is an 
apparent gap in the claims file, it suggests that the veteran was 
employed for some period of time.  Further, he lived with his 
mother and stepfather, was not hospitalized again after 1991, and 
only sporadically took psychiatric medication.  Finally, 
outpatient treatment records are sparse for psychiatric treatment 
and he failed to report for two VA examinations.

In addition, a 50 percent evaluation, but no more, is supported 
by the record for the period after November 1996.  Specifically, 
a social and industrial survey suggested that the veteran lived 
very poorly, had sold his furniture, and was unable or unwilling 
to maintain his living environment.  In the most recent VA 
examination, which ultimately concluded that the veteran had 
moderate impairment in terms of social and occupational 
impairment, he was noted to be well-developed but physically 
wasted.  He was oriented, in contact with reality, relevant and 
coherent in his responses, and was not suicidal, homicidal, 
delusional, and denied hallucinations.  

Further, although the record clearly demonstrates that the 
veteran experiences serious occupational and social impairment 
with deficiencies in several areas, as noted above, the Board 
finds that the veteran's service-connected disability does not 
rise to the level of a 70 percent evaluation.  For example, the 
evidence does not reflect that has, or ever had, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, near continuous panic attacks, 
spatial disorientation, or neglect of personal appearance and 
hygiene, as required by the regulations.  It appears, however, 
that he has neglected his living arrangements but this, in and of 
itself, is insufficient to warrant an evaluation in excess of 50 
percent.  

Moreover, the most recent VA examination report showed that the 
veteran was depressed, had fair judgment, with poor insight and 
an inappropriate mood.  However, his feelings of anxiety and 
depression have not appeared to limit his ability to function 
independently, appropriately and effectively, as evidenced by his 
ability to live alone and manage his own finances.  Finally, his 
GAF was reported at 55, reflective of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  This is consistent with a 50 percent evaluation.  

The Board has considered the veteran's written statements that 
his current level of schizophrenia is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence of a 
diagnosis, date of onset, or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative than 
the subjective evidence of an increased disability.


ORDER

Entitlement to an evaluation of 50 percent, but no more, for 
schizophrenia, residual type, prior to May 27, 1997, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a current increased evaluation for schizophrenia, 
residual type, subsequent to May 27, 1997, evaluated at 50 
percent disabling, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

